Citation Nr: 1002283	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a left knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ventricular tachycardia with implantable cardioverter 
defibrillator (AICD) placement, previously claimed as "chest 
pains".  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alopecia.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar scoliosis.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to December 
1980.  He also has a period of unverified active duty service 
from December 1960 to April 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified during a hearing before the undersigned 
in June 2009.  A transcript is of record.  During the 
hearing, the Veteran submitted additional evidence, 
accompanied by a waiver of initial RO review of such 
evidence.  In addition, he inquired about the status of a 
claim for special monthly compensation based on loss of use 
of a creative organ.  A review of the record reveals that the 
RO adjudicated that issue, as well as several other issues in 
a September 2007 decision.  A copy of that decision was 
mailed to the Veteran's address of record.  If the Veteran 
wishes to file another claim, he is invited to do so at his 
RO.  At the conclusion of the hearing, the Board left the 
record open for a period of 30 days in order for the Veteran 
to obtain private treatment records.  No additional evidence 
was submitted.  

The Board has recharacterized the issue concerning the 
Veteran's right and left knee claims.  A review of the record 
reveals that the issue of service connection for a right knee 
disability was addressed in a 1981 RO decision.  The Veteran 
was notified of that decision but did not initiate an appeal.  
As such, the Board has recharacterized the issue on appeal as 
an attempt to reopen a finally denied claim on the basis of 
receipt of new and material evidence.  Because the Board, 
herein, finds that new and material evidence has been 
received to reopen the claim, the Veteran has not prejudiced 
by the failure of the RO to consider the claim on this basis.  

As to the left knee claim, it appears that the RO erroneously 
referred to the Veteran's right knee as his left knee in the 
March 1981 RO decision.  The Veteran never claimed service 
connection for a left knee disability and a VA examination 
conducted at that time did not address any left knee 
condition.  Hence, the Board has recharacterized the claim as 
shown on the title page above.  

The issues concerning the whether new and material evidence 
has been received to reopen claims for service connection for 
ventricular tachycardia, alopecia, lumbar scoliosis, and a 
right knee disability are addressed herein.  The Board is 
reopening the issue of service connection for a right knee 
disability.  The issues of entitlement to service connection 
for right knee and left knee disabilities require additional 
development and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 1981 decision, the RO denied a claim for 
service connection for a right knee disability, a heart 
condition claimed as "chest pains," alopecia, and a back 
condition characterized by scoliosis.  

2.  The evidence received since the March 1981 decision that 
denied service connection for a right knee disability is new 
and material and the claim is reopened.  

3.  The evidence received since the March 1981 decision that 
denied service connection for a heart condition claimed as 
"chest pains," alopecia, and a back condition characterized 
by scoliosis, by itself or in conjunction with previously 
considered evidence is not new and material and does not 
relate to unestablished facts necessary to substantiate the 
claims.   


CONCLUSIONS OF LAW

1.  The March 1981 rating decision that denied entitlement to 
service connection for a right knee condition, a heart 
condition claimed as "chest pains," alopecia, and a back 
condition characterized by scoliosis is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a right 
knee disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).   

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a heart 
condition claimed as "chest pains," alopecia, and a back 
condition characterized by scoliosis has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009).  Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations. In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case here 
with the Veteran's claims of service connection for left 
knee, lumbar scoliosis, and alopecia disabilities, VA must 
look at the bases for the denial in the prior decision(s) and 
respond with a VCAA notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

The Board finds that VA's VCAA notification duties have been 
met to the extent necessary.  In February and September 2005, 
prior to the initial decision on the claims, the RO furnished 
letters to the Veteran addressing all pertinent notice 
elements delineated in 38 C.F.R. § 3.159, and further advised 
the veteran that his claims of service connection for a left 
knee, a heart condition claimed as chest pains, lumbar 
scoliosis, and alopecia disabilities had been previously 
denied in 1981 and that in order to reopen the claim, he had 
to submit new and material evidence showing that the claimed 
conditions had been incurred during service.  

The RO addressed the Dingess/Hartman elements in a March 2006 
letter, then reconsidered the claims in the February 2008 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.  Neither the 
Veteran nor his representative has argued otherwise.  

B.  Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence. Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

In this case, the Veteran's service medical records have been 
obtained.  

With respect to post-service clinical records, the record 
reveals substantial efforts by the RO to obtain all relevant 
and private clinical records identified by the Veteran.  It 
appears that all relevant, available records have been 
obtained.  The Veteran has neither submitted nor identified 
any additional post-service VA or private clinical records 
pertaining to his claims and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2008).

With respect to the claims of service connection for 
ventricular tachycardia, alopecia, and lumbar scoliosis, as 
set forth below, the Board has determined that new and 
material evidence has not been received to reopen the claims.  
Thus, no examination is necessary.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii) (providing that the duty to provide a VA 
medical examination applies only if new and material evidence 
is presented or secured).

With respect to the claim to reopen the previously disallowed 
claim for service connection for right knee disability, the 
Board has granted the petition to reopen.  The underlying 
claim for service connection is being remanded to the RO to 
ensure compliance with the duty to assist provisions of the 
VCAA.  

For the reasons set forth above, the Board finds that VA has 
fulfilled its VCAA duties to the veteran as they pertain to 
the claims decided herein.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issues now being decided.  Neither the 
veteran nor his representative has argued otherwise.

II.  Analysis

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as these, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A.  Ventricular Tachycardia with AICD Placement  

The Veteran alleges that a current heart condition, 
manifested by ventricular tachycardia with AICD placement is 
related to symptoms he experienced during service.  

In 1981, the Veteran filed a claim with the RO seeking 
service connection for a heart condition manifested by chest 
pains.  Evidence before the RO included his service treatment 
records and a report from a March 1981 VA examination.  The 
service treatment records revealed that he had an 
"occasionally fast heart rate" and "shortness of breath 
going upstairs."  The March 1981 VA examination revealed, 
however, normal heart rate and rhythm.  The examiner noted 
that the Veteran's chest pains were of unclear etiology.  He 
was not diagnosed with a heart condition.  

In a March 1981 decision, the RO denied the claim, finding 
that an abnormal EKG test during service was not significant 
and that a relationship between current complaints of chest 
pain and the event in service was not shown.  The Veteran was 
notified of the RO's decision, but did not appeal.  Because 
the Veteran did not file a formal appeal, the decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2005, the Veteran filed a request to reopen a claim 
for a "heart condition."  The condition the Veteran 
described is essentially the same as that claimed in 1981.  
See generally Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Thus, the Board has reviewed the entire record, with 
particular attention to the additional evidence received 
since the final decision denying service connection. After 
reviewing the record, the Board finds that the additional 
evidence received is not new and material within the meaning 
of 38 C.F.R. § 3.156.

Evidence received since that decision includes both VA and 
private treatment records, the results of an August 2007 VA 
examination, and the Veteran's hearing testimony.  

The private and VA treatment records reveal that the Veteran 
underwent a normal ECG and stress test in January 2002.  In 
August 2002, the Veteran was seen by a cardiologist in 
preparation for undergoing knee surgery.  A cardiac 
catherization performed revealed normal LV function and 
normal coronary arteries.  That same month, he was seen at a 
private hospital with complaints of chest pain for one day's 
duration.  An electrocardiogram revealed normal sinus rhythm 
but nonspecific ST-T wave abnormalities.  An x-ray revealed 
borderline cardiomegaly.  Other records in 2004 show 
continuing complaints of chest pain, but without any 
identifiable cardiopulmonary process.  In June 2005, he was 
hospitalized after losing consciousness while taking a walk.  
As a result, he underwent an AICD placement.  

These records showing complaints of chest pains and 
implantation of an AICD are clearly new.  They help to 
clarify the nature and extent of the current heart 
disability.  However, they do not relate to an unestablished 
fact missing from the earlier final denial; namely, they do 
not show a relationship between any current heart condition 
and the Veteran's active duty service.  

Additional evidence of record includes the Veteran's lay 
testimony provided during the hearing.  Therein, the Veteran 
described treatment for high blood pressure and a history of 
chest pains.  The Board appreciates the testimony provided, 
however, the Veteran is essentially repeating earlier claims 
that his heart condition is related to service.  While the 
Veteran's statements are presumed credible, he is not shown 
to have expertise in relating a current heart condition to a 
condition of service.  To the extent that his testimony is 
considered for purposes of establishing continuity of 
symptomatology since service, this contention was previously 
considered by the RO, and thus, is not new.  

Moreover, there is new evidence indicating that the current 
heart condition is not related to service.  In this respect, 
the Board has reviewed the opinion of the VA examiner in 
August 2007.  That opinion, which was based on a physical 
examination, review of the Veteran's history, and review of 
the Veteran's claims file indicates that because there was no 
evidence of ventricular arrhythmias, the current heart 
condition was not incurred during active duty service.  This 
negative opinion clearly does not raise a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the previously denied claim.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims for service connection for ventricular 
tachycardia with implantable cardioverter defibrillator 
(AICD) placement, previously claimed as "chest pains," the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  



B.  Alopecia and Lumbar Scoliosis

In 1981, the Veteran filed a claim seeking service connection 
for alopecia and for a back condition.  Of record before the 
RO were the Veteran's service treatment records and the 
results of a February 1981 VA examination.  The service 
treatment records include a May 1966 x-ray examination 
conducted while Veteran was being treated a combat injury to 
his right ankle.  The x-ray examination noted a right dorsal 
scoliosis of the thoracic spine.  A clinical history noted 
occasional back discomfort over a several year period.  
Therein the Veteran noted that "he had been told that he 
crushed several vertebrae several years ago but there was no 
history of injury."  A September 1980 discharge examination 
also noted findings of a mild right scoliosis.  The service 
treatment records also note treatment for alopecia in 1967.  

The VA examination conducted in 1981 revealed alopecia of the 
localized on the vertex of the head.  It also revealed 
kyphoscoliosis of the thoracic spine.  

In March 1981, the RO denied the claims, finding no injury to 
the back during service and further finding that alopecia and 
scoliosis were congenital or developmental abnormalities for 
which VA compensation benefits were not payable.  The Veteran 
did file a notice of disagreement with that part of the 
decision denying service connection for scoliosis.  He did 
not disagree with the denial of the claim for service 
connection for alopecia.  He was afforded Statement of the 
Case addressing his scoliosis claim but did not file a formal 
appeal.  Because the Veteran did not file a formal appeal, 
the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.203, 20.1103.  

Evidence received since the final denial includes VA and 
private treatment, results of VA examinations, and the 
Veteran's hearing testimony.  With respect to the low back 
condition, the records reflect that the Veteran continues to 
have scoliosis of the thoracic spine.  The medical records do 
not document continuing treatment for alopecia, although the 
Veteran testified that the condition has continued since 
service.  

The Board has reviewed the evidence of record but it does not 
relate to an unestablished fact necessary to grant service 
connection.  Namely, the evidence does not challenge the 
earlier finding that the Veteran's skin and back disorders 
were congenital or developmental abnormalities, which by 
there very nature are not subject to VA compensation 
benefits.  38 C.F.R. § 3.303(c).  Additionally, there is no 
evidence to suggest that the conditions underwent a worsening 
as a result of service.  See generally Quirin v. Shinseki, 22 
Vet. App. 390 (2009) noting that congenital diseases rather 
than congenital defects are subject to compensation if the 
congenital disease is aggravated by a claimant's military 
service.)  On the contrary, at his hearing, the Veteran 
testified that no doctors had told him that his back 
condition or alopecia were aggravated by service.  

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the previously denied claims.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims for service connection for scoliosis and 
alopecia the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


C.  Right Knee Disability 

In 1981, the Veteran filed a claim seeking service connection 
for a right knee disability.  Evidence before the RO included 
the Veteran's service treatment records and the results of 
the February 1981 VA examination.  The service treatment 
records revealed complaints of right knee pain following 
treatment for his shell fragment wound to the right ankle.  
The February 1981 VA examination, however, revealed a normal 
right knee.  In the March 1981 RO decision, the RO denied the 
claim for service connection, finding no current right knee 
disability.  The rating decision also notes that service 
connection for a left knee condition was denied because no 
disability was found on examination.  Because the Veteran did 
not file a formal appeal, the decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Evidence received since this decision directly addresses the 
unestablished fact as to whether the Veteran has a current 
knee disability.  In addition, there is evidence suggesting 
that the condition is incident to his active duty service.  

In this respect, the Veteran has submitted an opinion from S. 
E., D.O.  Dr. E. indicates that he has treated the Veteran 
for a right (and left) knee condition since 1999.  He 
indicates that the Veteran underwent a right knee replacement 
in 2003.  He states that "some of his arthritis probably 
does stem from his military service."  

Upon review of this and other evidence of record, the Board 
finds that new and material evidence has been received to 
reopen the claim.  As noted, there is now evidence of a 
current disability, a fact found lacking in the adjudication 
of the claim in 1981, and there is evidence of a relationship 
between the current right knee disability and active service.  
While the medical opinion is somewhat speculative in nature, 
and while it is unclear if it is based on any review of the 
Veteran's contemporaneous service treatment records, it is 
sufficient to reopen the claim.  

As such, to this extent, the petition to reopen the claim is 
granted.  


ORDER

In the absence of new and material evidence, the request to 
reopen the claim for service connection for ventricular 
tachycardia with implantable cardioverter defibrillator 
(AICD) placement, previously claimed as "chest pains," is 
denied.  

In the absence of new and material evidence, the request to 
reopen the claim for service connection for alopecia is 
denied.  

In the absence of new and material evidence, the request to 
reopen the claim for service connection for lumbar scoliosis 
is denied.  

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a right knee 
disability, the petition to reopen that claim is granted.  


REMAND

Having reopened the Veteran's claim for service connection 
for a right knee disability, the Board has jurisdiction to 
review this issue de novo, based on the whole record.  For 
the reasons that follow the Board finds that additional 
development is warranted for this claim and the related claim 
foe service connection for a left knee disability. 

As noted, VA and private records note treatment for current 
bilateral knee conditions.  Service treatment records (STRs), 
including military hospital records, also reflect complaints 
of and treatment primarily for a right knee condition.  The 
Veteran maintains that his current bilateral knee conditions 
were developed in service and the symptoms still present.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 
at 83 (2006).  

As stated before, service treatment records show treatment 
for right knee pain.  (See, for example, December 1964 record 
showing treatment for mild synovitis secondary to a strain 
and September 1966 record showing treatment for pain in the 
right knee.)  The record also contains competent probative 
evidence of a current bilateral knee disorder, which the 
veteran avers began during service following treatment for 
his service-connected and combat-incurred right ankle 
disability.  However, there is insufficient competent medical 
evidence on file to establish a nexus between service and the 
Veteran's bilateral knee disorder.  Inasmuch as there is an 
indication that the Veteran's current knee disorders may be 
related to some incident of service, the matter must be 
remanded for a VA examination and opinion.  38 C.F.R. § 
3.159, McLendon, 20 Vet. App. 79.  Since the claims file is 
being returned it should be updated to include VA treatment 
records compiled since August 2008.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, these matters are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records dating from 
August 2008.  If no such records exist, 
that fact should be noted in the claims 
file.  Also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of this remand 
provided that any necessary authorization 
forms are completed.

2.  Schedule the Veteran for appropriate 
examination(s) regarding his claims for 
service connection for a left and right 
knee disability.  The claims file MUST be 
made available to, and reviewed by, the 
examiner(s).  All indicated tests must be 
performed, and all findings reported in 
detail. 

The examiner(s) are specifically requested 
to opine as to whether it is at least as 
likely as not that any current left or 
right knee disability was incurred during 
service, including secondary to (caused or 
aggravated by) the Veteran's service-
connected right ankle disability.  A 
complete rationale for all opinions 
proffered must be set forth in the report 
provided.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


